Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   November 29, 2016

The Court of Appeals hereby passes the following order:

A16A1966. EUEL V. REECE et al. v. RFF INVESTMENTS LLC et al.

      This appeal arose from three consolidated actions in which the plaintiffs
challenged an application by defendant RFF Investments LLC (“RFF”) seeking an
amendment to the county land use ordinance to afford them a conditional use permit
for a wedding and events venue. The plaintiffs sought various forms of relief before
the trial court, including a writ of mandamus directing defendants Gilmer County and
each of its commissioners to reverse the approval of RFF’s conditional use permit.
Following a hearing, the superior court denied all of the plaintiffs’ requests for relief,
including their petition for a writ of mandamus. The plaintiffs then appealed directly
to this Court. We lack jurisdiction.
      The Supreme Court has exclusive appellate jurisdiction over all cases involving
extraordinary remedies, including mandamus. See Ga. Const. of 1983, Art. VI, Sec.
VI, Par. III (5); Ladzinske v. Allen, 280 Ga. 264, 264 (626 SE2d 83) (2006) (“[C]ases
involving the grant or denial of mandamus are within the exclusive jurisdiction of
[the Supreme] Court without regard to the underlying subject matter or the legal
issues raised.”) (punctuation omitted).         Accordingly, this appeal is hereby
TRANSFERRED to the Supreme Court for disposition.
Court of Appeals of the State of Georgia
                                     11/29/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.